HAMITER, Justice
(dissenting).
Under the circumstances of this case there appears to me to be no good reason for refusing to apply Code of Practice Article 397, the unambiguous language of which is: “This opposition [of third persons] must be made before the court which has granted the order of seizure or the judgment in virtue of which the provisional seizure has been effected.” (Brackets mine.)
Most of the cases relied on by the majority, in which the existing necessities prompted a disregarding of such article, were injunction proceedings (1) conducted during an extremely early period of our jurisprudence when transportation and communication facilities were unsatisfactory or (2) which could not be entertained by the court ordering the seizure because of lack of jurisdiction ratione materiae. Neither situation obtains here.
I respectfully dissent.